Opinion by
Orlady, P. J.,
The oral testimony in this case was so conflicting that it was necessarily a question for the jury. The court properly refused defendant’s points and submitted the disputed facts to the jury in a fair and adequate charge. The motion for judgment non obstante veredicto was rightly refused, for the reason that binding instructions could not be given: Dalmas v. Kemble, 215 Pa. 410; Schwarz v. Glenn, 244 Pa. 519.
When an owner of real estate sets machinery in motion to induce a sale of the real estate through the agency of a broker and a sale results through the broker’s intervention, it is not material that the negotiations Were concluded directly with the owner.
In this case the verdict means that the broker was the moving and effective cause in bringing about the sale, and under authority of Peters v. Holmes, 45 Pa. Superior Ct. 278; Warne v. Johnston, 48 Pa. Superior Ct. 98, he is entitled to his commission.
The case was fairly tried and we see no reversible error in the record. The judgment is affirmed.